The following opinion was filed October 8, 1897
Pee Cüeiam.
This is an appeal by the defendants Dieter and Johnson from an order, made on motion of the plaintiff, granting a new trial of the issues in the action so far as the same relate to the personal liability of Dieter, Johnson, and Eastman, upon the payment by the plaintiff to said defendants of the sum of $10 costs.
For the reason given in Davison v. Brown, 93 Wis. 85, we must hold that the order is not appealable. Ch. 380, Laws of 1897, has no application. The appeal is dismissed.